Name: Commission Regulation (EEC) No 1650/82 of 25 June 1982 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 182/ 14 Official Journal of the European Communities 26. 6 . 82 COMMISSION REGULATION (EEC) No 1650/82 of 25 June 1982 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Regulation (EEC) No 1 221 /82 (3), as amended by Regulation (EEC) No 1274/82 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1221 /82 to the The import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 June 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, (2) OJ No L 140, (3) OJ No L 141 , O OJ No L 148 , 16 . 7 . 1980 , P · 1 . 20 . 5 . 1982, P · 22 . 20 . 5 . 1982, P · 37 . 27 . 5 . 1982, P · 21 . 26. 6 . 82 Official Journal of the European Communities No L 182/ 15 ANNEX to the Commission Regulation of 25 June 1982 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 14 from 5 to 11 July 1982 Week No 15 from 12 to 18 July 1982 Week No 16 from 19 to 25 July 1982 Week No 17 from 26 July to 1 August 1982 01.04 B 65-692 (') 63-126 (  ) 61-039 (') 58-722 (') 02.01 A IV a) 1 139-770 (2) 1 34-3 1 0 (2) 129-870 (2) 124-940 O 2 97-839 (2) 94-0 1 7 (2) 90-909 (2) 87-458 (2) 3 153-747 (2) 147-741 (2) 142-857 (2) 137-434 (2) 4 181-701 (2) 174-603 (2) 168-831 (2) 162-422 (2) 5 aa) 181-701 (2) 174-603 (2) 168-831 (2) 162-422 (2) bb) 254-381 (2) 244-444 (2) 236-363 (2) 227-391 (2) 02.06 C II a) 1 181-701 174-603 168-831 162-422 2 254-381 244-444 236-363 227-391 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3019/81 and (EEC) No 424/82 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 and (EÃ C) No 424/82 and Commission Regulation (EEC) No 19/82.